Citation Nr: 0519439	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  04-27 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than May 15, 1995, 
for service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO changed the effective date for service connection for 
diabetes mellitus from December 1, 1999, to May 15, 1995.  
The veteran appealed for an effective date earlier than May 
15, 1995.

In July 2005, the veteran wrote that he wished to withdraw 
his appeal for an earlier effective date for service 
connection for diabetes mellitus.


FINDINGS OF FACT

1.  The veteran had pending on appeal before the Board a 
claim for an effective date earlier than May 15, 1995, for 
service connection for diabetes mellitus.

2.  In July 2005, prior to the promulgation of a decision in 
this appeal, the veteran submitted a request to withdraw his 
appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In July 2005, the veteran wrote that he wished to withdraw 
his appeal.  Thus, there is no remaining allegation of error 
of fact or law for appellate consideration, and the appeal is 
withdrawn.  Accordingly, the Board does not have jurisdiction 
to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


